DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vannan (US20090184443) in view of either Gallizia (US4139592), Neplokhov (SU1442423) or Cadwell (US2873790).
Regarding claim 1, Vannan discloses a process for manufacturing a pneumatic tire, characterized in that it comprises the following steps: 
a) forming a carcass based on uncured rubber material and then totally curing only the carcass so as to make it elastic; ([0013]);
b) overmolding on the carcass at least one material based on thermoplastic elastomer by injecting a material based on the thermoplastic elastomer into a mold so as to form, onto the carcass, a tread ([0016]).
While Vannan does not explicitly disclose that the sidewalls are made by injection molding, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it is well known in the tire injection molding art that a sidewall can be injected molded onto a tire carcass, similarly to a tread, as shown in either Gallizia (C2 L65-68, Fig 2, in that the injected elastomeric composition extends into the sidewall region), Neplokhov (Fig 1) or Cadwell (Fig 4). One would have been motivated to do so to achieve the predictable result of completing the manufacture of a tire.
Regarding claim 3, modified Vannan teaches all limitations of claim 1 as set forth above. Additionally, modified Vannan teaches that step b includes: b1) fitting the carcass into a mold (Vannan [0016]); b2) injecting the material based on thermoplastic elastomer onto the carcass so as to form exterior sidewalls and a tread (Vannan [0016] with Gallizia (C2 L65-68), Neplokhov (Fig 1) or Cadwell (Fig 4) showing injection molding of sidewall); b3) cooling, in the mold, the assembly obtained during step b2) (Vannan [0016]); b4) releasing the pneumatic tire thus formed from the mold ([0016]).
Regarding claim 5, modified Vannan teaches all limitations of claim 3 as set forth above.  Additionally, Vannan teaches that a mold should be heated to a proper temperature based on the material being used ([0016]), which includes when a material’s melting temperature is less than 35oC.
Regarding claim 6, modified Vannan teaches all limitations of claim 3 as set forth above. Additionally, Vannan teaches that phase b3) allows rigidifying at least the outer surface of the material used based on thermoplastic elastomer ([0016]). While modified Vannan does not explicitly teach that the solidifying occurs by cooling it below a given temperature as a function of the material used based on thermoplastic elastomer, examiner takes Official Notice that it is well known in the injection molding art to solidify an injected material made liquid and/or flowable by heating it by cooling it below a given temperature as a function of the material used based on thermoplastic elastomer.
Regarding claim 8, modified Vannan teaches all limitations of claim 1 as set forth above. Additionally, Vannan teaches that between step a) and step b), a step c) for modifying the surface of the carcass so as to improve the adhesion of the material of the carcass to the overmolding material of step b) ([0014]).
Regarding claim 9, modified Vannan teaches all limitations of claim 8 as set forth above. Additionally, Vannan teaches that step c) includes a phase c1) for increasing the area of contact on the parts of the carcass which will receive the overmolding during step b) ([0013]).
Regarding claim 10, modified Vannan teaches all limitations of claim 9 as set forth above. Additionally, Vannan teaches that phase c1) includes molding for forming structures in relief on the parts of the carcass which will receive the overmolding during step b ([0013]).
Regarding claim 11, modified Vannan teaches all limitations of claim 9 as set forth above. Additionally, Vannan teaches that phase c1) includes a mechanical or chemical treatment for increasing the roughness of the parts of the carcass which will receive the overmolding during step b) ([0013]).
Regarding claim 12, modified Vannan teaches all limitations of claim 8 as set forth above. Additionally, Vannan teaches that step c) includes a phase c2) for forming a bonding layer on parts of the carcass which will receive the overmolding during step b) ([0015]).
Regarding claim 13, modified Vannan teaches all limitations of claim 12 as set forth above. Additionally, Vannan teaches that phase c2) includes deposition of a bonding layer on the parts of the carcass which will receive the overmolding during step b) ([0015]).
Regarding claim 14, modified Vannan teaches all limitations of claim 12 as set forth above. Additionally, Vannan teaches that phase c2) includes the formation of chemical bonds on the parts of the carcass which will receive the overmolding during step b) ([0015]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vannan (US20090184443)  and either Gallizia (US4139592), Neplokhov (SU1442423) or Cadwell (US2873790) in further view of Sergel (EP0729825).
Regarding claim 2, modified Vannan teaches all limitation of claim 1 as set forth above. Additionally, Vannan teaches that step a) includes the following: a1) manufacturing uncured rubber materials, a carcass ply, two bead wires, an air-impermeable inner rubber and crown plies (Fig 1, [0013]); a3) shaping the carcass so that the bead wires are facing each other (Fig 1); a4) only curing the carcass so as to make it elastic ([0013]). While modified Vannan does not explicitly teach that step a) includes step a2) of flat-manufacturing the carcass from uncured rubber materials, the carcass ply, the two bead wires, the air-impermeable inner rubber and the crown plies, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Sergel, which is within the tire manufacturing art, teaches that it is customary in the art to manufacture tire carcasses using the flat manufacturing method (Fig 1a-e, [0002-0003). One would have been motivated to do so to achieve the predictable result of manufacturing a tire.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vannan (US20090184443) and either Gallizia (US4139592), Neplokhov (SU1442423) or Cadwell (US2873790) in further view of Ostling (US2724425).
Regarding claim 4, modified Vannan teaches all limitations of claim 3 as set forth above. While modified Vannan does not explicitly teach that during phase b2) a first material based on thermoplastic elastomer is injected to form the exterior sidewalls and a second material based on thermoplastic elastomer is injected to form the tread, the first and second materials based on thermoplastic elastomer being different, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Ostling, which is within the tire manufacturing art, teaches the injection molding of a first material to form the sidewalls of the tire (C2 L16-18) and of an injection molding of a second material to form the tread (C2 L29-30) for the benefit of ensuring the tread has a material with good wear resistant properties while the sidewall has good crack resistant properties (C1 L24-30), resulting in a longer-lasting tire.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vannan (US20090184443)  and either Gallizia (US4139592), Neplokhov (SU1442423) or Cadwell (US2873790) alternatively in further view of Applicant’s Admitted Prior Art.
Regarding claim 5, modified Vannan teaches all limitations of claim 3 as set forth above.  Additionally, Vannan teaches that a mold should be heated to a proper temperature based on the material being used ([0016]), which includes when a material’s melting temperature is less than 35oC. Modified Vannan is considered to render obvious the temperature as set forth above; however, in the alternative, if modified Vannan’s disclosure is considered insufficient, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the mold be maintained at a temperature below 35oC, as the applicant admits that it is well known in the art to select an appropriate temperature for a given material based on its melting temperature ([0019]), which includes when a material’s melting temperature is less than 35oC.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vannan (US20090184443)  and either Gallizia (US4139592), Neplokhov (SU1442423) or Cadwell (US2873790) alternatively in further view of Applicant’s Admitted Prior Art.
Regarding claim 7, modified Vannan teaches all limitations of claim 6 as set forth above. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the given temperature be the glass transition temperature or the melting point of the material used based on thermoplastic elastomer, as the applicant admits that it is well known to select an appropriate temperature for a given material based on its melting temperature or glass transition temperature ([0019]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/               Examiner, Art Unit 1749                                                                                                                                                                                         
/ROBERT C DYE/               Primary Examiner, Art Unit 1749